                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO . 5:20-CV-00686-M

 STATE FARM LIFE INSURANCE                               )
 COMPANY,                                                )
                       Plaintiff,                        )
                                                         )
 V.                                                      )                        ORDER
                                                         )
 KATHLEEN CULL and KRISTA                                )
 MOSLEY, as parent and guardian of K. C.,                )
 a minor,                                                )
                            Defendants.                  )

       This matter was commenced by Interpleader Complaint [DE-1] to determine which of two

adverse claimants is entitled to the proceeds of a State Farm life insurance policy. This matter is

before the court on the Plaintiff State Farm Life Insurance Company ("State Farm") and Defendant

Krista Mosley ' s, as parent and guardian of K.C. , a minor, ("Defendant Mosley") Consent Motion

for Discharge, Permanent Injunction, and Attorneys ' Fees and Costs [DE-24].

       State Farm issued policy number LF-2587-6753 on November 5, 2008 (the "Policy"),

which insured the life of Erick J. Cull (the "Insured"). Compl.             ,r   11 , DE-1. The Insured passed

away on July 29, 2020. Id.   ,r 20. Accordingly, the beneficiary or beneficiaries of the Policy became
entitled to payment from State Farm. Id.        ,r 21.       At the time of the Insured's application for the

Policy, completed on October 28, 2008, the Insured designated Kathleen Cull ("Defendant Cull")

as the primary beneficiary. Id.    ,r 12. Upon State Farm's information and belief, Defendant Cull is
the Insured' s mother. Id. The Insured also designated Steve Cull and Trevor Cull as the successor

beneficiaries of the Policy. Id.   ,r   13. Upon State Farm' s information and belief, Steve Cull and

Trevor Cull are the Insured's siblings. Id. Upon State Farm's information and belief, the Insured

and Defendant Mosley were married on August 14, 2010 of which one minor child, K.C. , was
born. Id.   ,r,r 14-15. Upon State Farm's information and belief, the Insured and Defendant Mosley
divorced on September 20, 2017. Id.          ,r   16. The Insured and Defendant Mosley' s Judgment of

Absolute Divorce, entered on September 20, 2017, approved and incorporated the parties'

Separation Agreement and Property Settlement (the "Separation Agreement"). Id.                  ,r 17. Pursuant
to the Separation Agreement, the Insured was to designate K.C. as his beneficiary on all life

insurance policies. Id.   ,r 17. The Separation Agreement does not contain any reference to the Policy
and State Farm was not a party to the Separation Agreement. Id.             ,r 18. The Insured did not make
any changes to his designation of beneficiaries in the Policy. Id.         ,r 19. State Farm was notified of
the Insured' s death on or about July 30, 2020. Id.         ,r 22.   On or about July 31 , 2020, Defendant

Mosley made a claim of entitlement to the proceeds of the policy on behalf of K.C. , pursuant to

the Separation Agreement. Id.       ,r   23. Defendant Cull also made a claim of entitlement to the

proceeds of the policy. Id.   ,r 25. On or about September 18, 2020, State Farm sent correspondence
to both Defendant Cull and Defendant Mosley, asking that the parties reach an agreement as to the

claim for the proceeds of the Policy. Id. Upon State Farm' s information and belief, Defendant Cull

and Defendant Mosley have been unable to reach an agreement. Id.                 ,r   26. Upon State Farm' s

information and belief, Defendant Cull and Defendant Mosley are of diverse citizenship. Id.              ,r,r 2-
3, 5. State Farm cannot determine the proper beneficiary or beneficiaries of the Policy proceeds

without the risk and genuine fear of exposing itself to multiple liability. Id.        ,r,r 29, 34.
        As a result, on December 18, 2020, State Farm filed its interpleader complaint, pursuant to

Title 28, United States Code, Section 1335, to obtain an equitable and conclusive distribution of

the Policy proceeds [DE-1]. On that same date, State Farm filed its Motion to Deposit Funds [DE-

4]. The court granted State Farm' s motion on January 5, 2021 , allowing State Farm to deposit the




                                                        2
Policy proceeds with the registry of the court [DE-11]. On or about January 7, 2021, State Farm

deposited said funds in the total amount of$52,699.05 with the registry of the court. DE-25 at 3.

        To date, Defendant Cull has failed to appear, plead, or otherwise defend the above-

captioned matter and the Clerk of Court entered default against her [DE-18]. Presently, State Farm

and Defendant Mosley, by consent motion [DE-24], seek to discharge State Farm from any and all

liability in this matter, dismiss with prejudice State Farm from this interpleader action,

permanently enjoin Defendant Cull, Defendant Mosley, and any defendant that may be later joined

in this action from commencing any claim or action against State Farm, in state or federal court,

on the insurance policy and benefits at issue in this action, and award State Farm $2,500 for

attorneys' fees and costs incurred in this action.

       Under certain conditions, federal law confers jurisdiction on this court to hear "any civil

action of interpleader or in the nature of interpleader filed by any person, firm, or corporation,

association, or society . . . having issued a note, bond, certificate, policy of insurance, or other

instrument of value or amount of $500 or more." 28 U.S.C. § 1335(a). Those conditions are: " (l)

Two or more adverse claimants, of diverse citizenship as defined in subsection (a) or (d) of section

1332 of this title, are claiming or may claim to be entitled to such money or property, or to any

one or more of the benefits arising by virtue of any note, bond, certificate, policy or other

instrument, or arising by virtue of any such obligation; and if (2) the plaintiff has deposited such

money or property or has paid the amount of or the loan or other value of such instrument or the

amount due under such obligation into the registry of the court, there to abide the judgment of the

court . .. ." Id. Statutory interpleader affords "broad equitable relief, first to relieve a stakeholder

without interest from present litigation, and secondly, to relieve such a one from future litigation

by adjudicating the claims of all parties in one suit." Metro. Life Ins. Co. v. Mason, 98 F.2d 668,



                                                     3
669 (3d Cir. 1938). Thus, " [i]nterpleader under Sec. 1335 should be permitted liberally to relieve

parties of the hazards and vexations of conflicting claims, and the act should be construed and

applied liberally." Douglas-Guardian Warehouse Corp. v. Ramy Seed Co., 271 F.2d 24, 28 (8th

Cir. 1959) (citations omitted).

       Here, the jurisdictional requirements for statutory interpleader are met. Defendant Cull and

Defendant Mosley are adverse claimants, each seeking entitlement to the proceeds of a single life

insurance policy. DE-1   ii 25.   Defendant Cull is presumably a citizen of Nevada, id.    ii 2,   while

Defendant Mosley is a citizen of North Carolina, id.     ii 3-   making the two citizens of different

states, see 28 U.S.C. § 1332(a), (d). Finally, State Farm has deposited the Policy proceeds with the

registry of the court and this sum has a value greater than $500. DE-11 ; DE-25 at 3; 28 U.S.C. §

1335(a).

       In any action brought under Section 1335, the court "shall hear and determine the case, and

may discharge the plaintiff from further liability, make the injunction permanent, and make all

appropriate orders to enforce its judgment." 28 U.S.C. § 236 1.

       .When a plaintiff in interpleader has paid the amount of his admitted debt into court
        and, after notice and opportunity to be heard, the claimants have been ordered to
        interplead, the law normally regards the plaintiff as having discharged his full
        responsibility in the premises. Indeed, at this stage of the litigation the court often
        enters an order finally relieving the plaintiff of further responsibility and
        permanently enjoining the claimants from harassing him.
Francis I du Pont & Co. v. Sheen, 324 F.2d 3, 5 (3d Cir. 1963). A permanent injunction furthers

the purposes of interpleader by relieving plaintiff of "fear of vexatious conflicting claims." See

Kelly v. Raese, 377 F.2d 263 , 266 (4th Cir. 1967).

       State Farm has fulfilled its obligations under the disputed Policy. Defendant Mosley joins

in State Farm's requests for discharge and permanent injunction. Defendant Cull has been afforded

an opportunity to be heard but has failed to appear, plead, or otherwise defend this matter.


                                                  4
       Regarding attorneys ' fees and costs, "[i]t is settled that a federal court has discretion to

award costs and counsel fees to the stakeholder in an interpleader action .. . whenever it is fair and

equitable to do so." Sun Life Assurance Co. of Canada v. Sampson, 556 F.3d 6, 8 (1st Cir. 2009)

(citations omitted). Factors that guide the court' s determination are "whether the opposing party

has acted in bad faith, whether the interpleader is disinterested in the litigation, whether

interpleader []seeks to improperly transfer an ordinary cost of doing business to the claimants, and

whether attorney ' s fees and costs would seriously deplete the fund deposited in court ... ." State

Farm Life Ins. Co. v. Littleton, No. 7:20-CV-36-FL, 2020 WL 4432381 , at *3 (E.D.N.C. July 31 ,

2020) (citations omitted).

        In Littleton, interpleader plaintiff paid to the court registry $50,015.48, representing the

face amount of the policy plus interest, and requested payment from the fund of its attorneys' fees

of $7,384 and costs of $514.95, totaling $7,898.95. Id. at* 1, *3. Finding it inequitable to award

the full amount of fees and costs in light of the small amount of insurance proceeds and

uncomplicated nature of the dispute, the court allowed the recoupment of requested costs plus a

reduced amount of$2,985.05 in attorneys' fees, totaling $3 ,500. Id.

       Here, the court has considered the factors outlined above and finds that none weigh in favor

of denying the request. State Farm is requesting a payment of $2,500- though it incurred a total

of$4,377.54 in attorneys ' fees (for 20.1 attorney-working hours and 4.6 paralegal-working hours)

and costs related to this matter, Martineau Aff. , DE-25-1- which is a small portion of and would

not seriously deplete the $52,699.05 in dispute. State Farm has presented competent evidence that

the fees it incurred are reasonable, there is no assertion of bad faith, and State Farm is disinterested

in the outcome of the dispute between Defendant Cull and Defendant Mosley. Defendant Mosley




                                                   5
joins iri State Farm's request for attorneys' fees and costs. Defendant Cull has been afforded an

opportunity to be heard but has failed to appear, plead, or otherwise defend this matter.

       Based on the foregoing, the Consent Motion for Discharge, Permanent Injunction, and

Attorneys' Fees and Costs [DE-24] is GRANTED. State Farm is DISCHARGED from any liability

in this action and DISMISSED WITH PREJUDICE. The court ENJOINS Defendant Cull,

Defendant Mosely, and any future parties that may be added to this action from initiating or

prosecuting any claim or action against State Farm on account of or pertaining to term life

insurance policy number LF-2587-6753 or its proceeds. Finally, State Farm is awarded $2,500 for

attorneys' fees and costs. The clerk is DIRECTED to pay from the amount previously deposited

in the court' s registry in this case the sum of $2,500.00 to the order of Martineau King, PLLC for

the benefit of State Farm.


       SO ORDERED this the ~            y of July, 2021.



                                               ~ ( IY11J,v&~
                                                     HARDE. MYERS II
                                               CHIEF UNITED STATES DISTRICT ITJDGE




                                                 6
